Citation Nr: 0813626	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  02-04 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to January 
1973, and from April 1982 to October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied a TDIU.  In February 2007, 
the Board remanded the claim for further development.  

FINDINGS OF FACT

1.  Service connection is in effect for a low back 
disability, rated at 60 percent, and hypertension with 
nephrosclerosis, rated at 10 percent prior to June 2003, and 
30 percent thereafter.  Prior to June 2003, therefore, the 
veteran's combined disability rating was 60 percent; since 
then, it is 70 percent.

2.  The preponderance of the evidence is against a finding 
that the veteran has been unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected disabilities at any point during the 
appeal.

CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.16 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2007, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for a TDIU; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  This included the process 
by which disability ratings are determined.  It also 
instructed the veteran to submit any evidence in his 
possession that pertained to his claim, and particularly any 
medical or lay evidence demonstrating the effects of his 
service-connected disabilities on his employment and daily 
life.  Examples of such evidence were provided.  

Although this notice was delivered after the initial denial 
of the claim, the AOJ subsequently readjudicated the claim 
based on all the evidence in December 2007.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated and medical opinions have been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 

Total Disability Evaluations Based on Individual 
Unemployability

The veteran seeks a total disability rating for compensation 
based on individual unemployability (TDIU).  Entitlement 
requires the presence of an impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the  veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

The governing regulations provide that, to qualify for a 
TDIU, if there is only one service-connected disability, it 
must be rated at 60 percent or more.  38 C.F.R. § 4.16(a).  
If there are two or more service-connected disabilities, as 
is the case here, at least one shall be rated at 40 percent 
or more, and there shall be sufficient additional disability 
to bring the combined rating to 70 percent or more.  Id.  If 
the evidence demonstrates that the veteran is unemployable by 
reason of his service-connected disabilities, but fails to 
meet these percentage standards, the claim shall be submitted 
to the Director of Compensation and Pension Service for 
extra-schedular consideration.  38 C.F.R. § 4.16(b).  

The veteran initiated his claim for a TDIU in June 1999.  He 
also submitted a claim for increased ratings at that time for 
his two service-connected disabilities, a back disability and 
hypertension.  As a result, the evaluation for his back 
disability was determined to be 60 percent, as of the date of 
his claim for an increase (June 1999).  The hypertension 
evaluation was continued at 10 percent until June 2003, and 
then increased to 30 percent as of that date.  Thus, at the 
time of his TDIU claim, the veteran had two service-connected 
disabilities, with one rated at more than 40 percent.  His 
combined evaluation was 60 percent from the time of his claim 
and 70 percent as of June 2003.  Accordingly, prior to June 
2003, the veteran's service-connected disabilities did not 
meet the percentage requirements for a TDIU under 38 C.F.R. 
§ 4.16(a).  As of June 2003, however, they did.  

Although the veteran's disabilities failed to meet the 
percentage requirements prior to June 2003, the issue is 
still whether the evidence shows that he has been, in fact, 
unemployable by reason of his service-connected disabilities.  
Such a showing would either trigger the provisions of 
38 C.F.R. § 4.16(b), requiring submitting the claim for 
extraschedular consideration, or support granting the claim.  

In conjunction with his original claim, the veteran underwent 
a VA examination in July 2000 to determine the severity of 
both of his service-connected disabilities.  His current 
occupation was noted as a bus driver.  After a review of the 
veteran's history and his current physical manifestations as 
noted on examination, the physician noted that the veteran's 
disabilities limited his physical abilities to participate in 
work that required bending, standing, walking, or lifting 
heavy objects.  The veteran was not otherwise limited, and 
thus capable of employment in sedentary positions. 

The veteran underwent two additional examinations in December 
2005.  Regarding his service-connected back disability, the 
veteran reported that he was employed by the public transit 
system, driving a train.  He was able to carry out his 
duties, though he noted that he has problems walking up and 
down the length of the train, as he became tired easily.  He 
denied having lost time from work.  The physician indicated 
that based on the examination of the veteran's back, and a 
review of the claims file, the veteran was able to carry out 
his current occupation and that his service-connected back 
disability did not render him unable to secure or follow a 
substantially gainful occupation.

The physician also indicated that "it is very possible that 
in the foreseeable future, namely two to five years, the 
condition may progress so that [the veteran] is not able to 
carry [his work] out."  However, this falls short of saying 
that the veteran is currently unemployable, or even that he 
would not be employable in the foreseeable future.  The 
question is not whether the veteran can maintain the 
particular requisites of his current position, but rather, 
whether the veteran is capable of performing the physical and 
mental acts required by substantially gainful employment 
generally.  See VanHoose v. Brown, 4 Vet. App. 361, 363 
(1993).  This opinion, therefore, does not support a finding 
that his service-connected back disability currently renders 
him unemployable.

The veteran's hypertension examination conducted in the same 
month yielded similar results regarding his employability.  
Again, he reported his current employment as a train operator 
for the public transit system.  He referred occasional 
symptoms of lightheadedness and headaches.  The physician 
reviewed the claims files, examined the veteran, and 
concluded that his symptoms did not impair his ability to 
perform his daily occupation, nor his activities of daily 
living.  She based this finding on the facts that he 
continued to work, there was no history of a myocardial 
infarction, and his blood pressure was currently "fairly 
well-controlled" with medication.  

These findings are bolstered by the fact that the veteran 
remains actually employed.  He has not notified VA of any 
change in his status since this claim has been on appeal, 
though he has consistently been given the opportunity to do 
so.  See VA correspondence to the veteran dated in March 2007 
and December 2007.  Nor is there evidence that his employment 
is in a protected environment such as a family business or 
sheltered workshop.  The outpatient clinical records, which 
date through 2006, do not contradict these findings. 

In all, during the length of the veteran's appeal, there has 
been no evidence to support a finding that his two service-
connected disabilities render him unemployable.  Thus, it is 
not necessary to submit his claim for extraschedular 
consideration for the period prior to June 2003.  
Furthermore, there is no basis to grant a TDIU under 
§ 4.16(a) since that time.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  The veteran's appeal is 
denied.


ORDER

A total disability rating based on individual unemployability 
is denied. 



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


